Title: From George Washington to John Brown, 6 April 1789
From: Washington, George
To: Brown, John



Sir,
Mount Vernon 6th April 1789

I would thank you for informing me, when it is convenient to you, whether a Deed of Conveyance from George Muse to me for 3323 Acres part of a large tract of 7276 Acres lying on the

Great Kanhawa is fully proved, and admitted to record. and if not, what steps are necessary for me to pursue to effectuate it. In the first case I should be glad to receive the Deed—In the Second your advice will Oblige Sir—Yr Most Obedt Hble Servant

Go: Washington

